Mikoll, J. P.
(concurring in part and dissenting in part).
Workers’ Compensation Law § 357.2 reads, in pertinent part, as follows:
“Amounts not actually paid shall be deemed paid:
“(a) as of the day when the amount thereof both has been calculated and has become due, as determined by the established and customary payroll practices of the employer”.
We note that in finding that the annual bonus of $182,394.98 was a calculation according to MCI Telecommunications Corporation’s “established and customary practices”, notwithstanding its election to cap bonuses at 150% of base earnings, the Workers’ Compensation Board concluded that the $88,000 was part of claimant’s earnings pursuant to Workers’ Compensation Law § 357.2 (a) and should be included in claimant’s average weekly wage to calculate the amount of benefits.
Given this finding, we conclude that the Board’s inclusion of only a portion of the “wages paid” is in error; the actual bonus amount due should be utilized, that is $182,394.98. Wages are to be calculated on.actual work done and time spent as the real test of wages for calculating workers’ compensation benefits.
Crew III, J., concurs. Ordered that the decision is affirmed, without costs.